As filed with the Securities and Exchange Commission on November 12, 2008 Registration No.333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF KRATOS DEFENSE & SECURITY SOLUTIONS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3818604 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 4810 Eastgate Mall San Diego, California (858) 228-2000 (Address of Principal Executive Offices) 1999 Employee Stock Purchase Plan 2005 Equity Incentive Plan (Full title of the Plan(s)) Deanna H. Lund Senior Vice President and Chief Financial Officer Kratos Defense & Security Solutions, Inc. 4810 Eastgate Mall San Diego, California (858) 812-7300 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Scott M. Stanton, Esq. Morrison & Foerster LLP 12531 High Bluff Drive, Suite 500 San Diego, California 92130 (858) 720-5100 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [
